DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KAREN NADEAU,
                              Appellant,

                                    v.

ANDREW FODI, MICHELE FODI, STEPHEN J. BROWN, and STEPHEN
                     J. BROWN, INC.,
                         Appellees.

                              No. 4D21-1158

                          [February 24, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth Ann Metzger, Judge; L.T. Case No.
562018CA000920.

   Jacob E. Ensor, Lauren A. Carroll of Ross Earle Bonan & Ensor, P.A.,
Stuart, for appellant.

  Alan C. Espy, Palm Beach Gardens, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.